 1   Matthew Singer
     Peter A. Scully
 2
     SCHWABE, WILLIAMSON & WYATT, P.C.
 3   420 L Street, Suite 400
     Anchorage, AK 99501
 4   Telephone: (907) 339-7125
 5   Facsimile: (503) 796-2900
        Attorneys for the City of Fairbanks
 6
     Joseph W. Evans
 7
     LAW OFFICES OF JOSEPH W. EVANS
 8   P.O. Box 519
     Bremerton, WA 98310-0241
 9   Telephone: (360) 782-2418
10   Facsimile: (360) 782-2419
        Attorney for Officer Defendants
11
                          IN THE UNITED STATES DISTRICT COURT
12

13                                  DISTRICT OF ALASKA
14   MARVIN ROBERTS, GEORGE FRESE,     )
15   KEVIN PEASE, and EUGENE VENT,     )
                                       )
16                        Plaintiffs,  )
                                       )
17
     v.                                )
18                                     )
     CITY OF FAIRBANKS, JAMES GEIER,   )
19   CLIFFORD AARON RING, CHRIS NOLAN, )
20   DAVE KENDRICK, DOE OFFICERS 1-10, )
     and DOE SUPERVISORS 1-10,         ) Case No. 4:17-cv-00034-SLG
21                                     ) Case No. 4:17-cv-00035-SLG
                          Defendants.  )
22
                                       ) Consolidated Cases
23
      MOTION TO ESTABLISH WAIVER OF PRIVILEGE/CONFIDENTIALITY
24

25           The City of Fairbanks and Officers Geier, Ring, Nolan and Kendrick move the

26   Court for an order establishing that Plaintiffs have waived attorney-client privilege and


                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
                                                                        420 L Street, Suite 400
     PDX\MSI\31313609.1                                                 Anchorage, AK 99501
                                                                      Telephone: (907) 339-7125

          Case 4:17-cv-00034-SLG Document 110 Filed 07/19/21 Page 1 of 3
 1   work product protections with their post-conviction relief counsel by placing the
 2
     voluntariness of their settlement agreements at issue, and that information about the
 3
     mediation at which those settlement agreements were reached is relevant and
 4

 5   discoverable. Undersigned counsel Matthew Singer certifies that he has conferred with

 6   Plaintiffs’ counsel in good faith in an attempt to resolve the issues raised in this motion
 7
     without the Court’s intervention, but the parties were unable to do so.1 This motion is
 8
     supported by the memorandum of law, declaration of counsel, and exhibits submitted
 9

10   herewith.

11          DATED at Anchorage, Alaska this 19th day of July, 2021.
12
                                           SCHWABE, WILLIAMSON & WYATT PC
13                                         Attorneys for Defendant City of Fairbanks
14

15                                         By:     /s/Matthew Singer
                                                   Matthew Singer
16                                                 Alaska Bar No. 9911072
17
                                           By:     /s/Peter A. Scully
18                                                 Peter A. Scully
                                                   Alaska Bar No. 1405043
19                                                 Email: pscully@schwabe.com
20

21                                         LAW OFFICE OF JOSEPH W. EVANS
                                           Attorney for Officer Defendants
22
                                           By:       /s/Joseph W. Evans
23
                                                   Joseph W. Evans
24                                                 Alaska Bar No. 7610089
                                                   Email: joe@jwevanslaw.com
25

26   1
            See Declaration of Counsel and Exhibit 1, submitted herewith.

     MOTION TO ESTABLISH WAIVER OF PRIVILEGE/CONFIDENTIALITY       SCHWABE, WILLIAMSON & WYATT, P.C.
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                         420 L Street, Suite 400
                                                                          Anchorage, AK 99501
     CASE NOS. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 2 OF 3        Telephone: (907) 339-7125

          Case 4:17-cv-00034-SLG Document 110 Filed 07/19/21 Page 2 of 3
 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on July 19, 2021, a true and correct copy of the foregoing document
 3   was served via the Court’s CM/ECF electronically on the following counsel of record:

 4   Michael C. Kramer                                   Jeffrey Lynn Taren
     Reilly Cosgrove                                     Tiffany Mae Cartwright
 5   Kramer and Associates                               MacDonald, Hoague & Bayless
     mike@mikekramerlaw.com                              jeffreyt@mhb.com
 6
     reilly@mikekramerlaw.com                            tiffanyc@mhb.com
 7
     Anna B. Hoffman                                     Thomas R. Wickwire
 8   Nick J. Brustin                                     tom@twickwire.com
     Katherine E. Haas
 9   Emma Freudenberger                                    Attorneys for Plaintiffs George Frese
     Christina C. Matthias                                   and Kevin Pease
10
     Neufeld Scheck & Brustin, LLP
11   anna@nsbcivilrights.com                             Joseph W. Evans
     nick@nsbcivilrights.com                             Law Offices of Joseph W. Evans
12   katiehaas@nsbcivilrights.com                        joe@jwevanslaw.com
     emma@nsbcivilrights.com
13   cmatthias@nsbcivilrights.com                          Attorney for Officer Defendants
14
      Attorneys for Marvin Roberts
15      and Eugene Vent

16

17          /s/Matthew Singer
18

19

20

21

22

23

24

25

26

     MOTION TO ESTABLISH WAIVER OF PRIVILEGE/CONFIDENTIALITY         SCHWABE, WILLIAMSON & WYATT, P.C.
     ROBERTS, ET AL. V. CITY OF FAIRBANKS, ET AL.                           420 L Street, Suite 400
                                                                            Anchorage, AK 99501
     CASE NOS. 4:17-CV-00034-SLG/4:17-CV-00035-SLG – PAGE 3 OF 3          Telephone: (907) 339-7125

          Case 4:17-cv-00034-SLG Document 110 Filed 07/19/21 Page 3 of 3
